PER CURIAM.
This is an appeal from a final judgment of divorce in which the appellant was ordered to nay appellee the sum of $8,500.00 *542in installments of $40.00 per week, said payments not to be considered as alimony payments.
In divorce matters, the chancellor has broad discretion and his judgment comes to the appellate court clothed with a presumption of correctness. Such a judgment will be affirmed unless there is a showing of an abuse of discretion. White v. White, 249 So.2d 729 (Fla.App.2nd, 1971).
We have carefully examined the record on appeal and have considered the briefs and oral arguments submitted by the parties, and our conclusion is that appellant has failed to demonstrate that the judgment appealed herein is the result of an abuse of discretion on the part of the court below. The appellee’s motion for attorney’s fees is granted in the amount of $500.00.
Affirmed.
SPECTOR, C. J., and WIGGINTON and JOHNSON, JJ., concur.